DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Nature communication, published February 06, 2017 pages 1-7) in view of Lesniak et al (The Journal of Physical Chemistry A, 2019, 123, 6313-6318).
Applicants’ claimed invention is directed to a method for making trifluoroiodomethane (CF31) comprising: combining iodine (I2) and trifluoroacetic anhydride (TFAA); and irradiating the mixture with ultraviolet (UV) light to produce a product stream.
	Lin teaches a process for making trifluoroiodomethane (CF3I).  The stablished reaction conditions for arene trifluoromethylation were applicable to reaction of iodine with trifluoroacetic acid to afford trifluoromethyl iodide (CF3I), a commonly used trifluoromethylating reagent13, in a 70% yield (Figure 3a and supplementary Figure 1), which provides an operationally simple approach to the efficient synthesis of CF3I.

    PNG
    media_image1.png
    191
    859
    media_image1.png
    Greyscale

The method of preparation is as follows:
In a 30 ml quartz round bottom flask, a mixture of 60 nm anatase TiO2 (Aladdin reagent, 3.0 g) and RhCl3xH2O (0.023 g, Rh content of 39%) was deoxygenated and filled with N2, followed by addition of deoxygenated methanol (30 ml). The suspension was stirred with an irradiation of 250 W high-pressure Hg lamp (365 nm ultraviolet) for 48 h. After illumination, nanocatalysts were separated from the solution by centrifugation (8,000 r.p.m., 2 min, 298 K). The separated nanocatalysts were washed for three times by ethanol and three times by water, dried in vacuum at 298 K for 8 h. The Rh content of as-prepared nanocatalyst was 0.1 wt% by inductively coupled plasma analysis. See pages 4-5.
The difference between Lin and the claimed invention is that the instant claims require reacting iodine and trifluoroacetic anhydride in the presence of a UV light to produce a product stream comprising CF3I.  However, Lesniak teaches that the trifluoroacetic acid and trifluoroacetic anhydride in the presence of the UV light dissociate to CF3

    PNG
    media_image2.png
    280
    563
    media_image2.png
    Greyscale
.
See abstract.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to react iodine with trifluoroacetic acid or trifluoroacetic anhydride by irradiating the mixture with UV light to produce CF3I as disclosed by Line in view of Lesniak.
The additional features such as, the molar ratio, temperature and the type of the solvent used in the process can be optimized through repeated experiments practiced by ordinary skilled in the art before the effective filing date of the claimed invention without exercise of inventive step.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622